Citation Nr: 1744823	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  14-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1991 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in October 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's lumbar spine disability, manifested by degenerative changes at L1-L5 and S1 and herniated disc (degenerative disc disease), is due to service.  


CONCLUSION OF LAW

The criteria to establish service connection for a lumbar spine disability, manifested by degenerative changes at L1-L5 and S1 and herniated disc (degenerative disc disease), are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case is seeking service connection for a low back condition.  At the October 2016 Board hearing, the Veteran testified that his back hurt throughout service.  See Board Hr'g Tr. 3.  He worked in the motor pool and remembered one particular incident where he had to do a service of his vehicle in the field, which required him to pull off the five-ton tires and put them back on by myself, which left him "down pretty much for the rest of that field exercise.  Board Hr'g Tr. 5.  He just wanted to get his job done, so took some ibuprofen without seeing a medic for his pain.  Board Hr'g Tr. 4.  At the October 2016 Board hearing, the Veteran further testified that he continued having back problems after he left service.  See Board Hr'g Tr. 3.  He worked for a car manufacturing company, but did not have to do any heavy lifting there.  Board Hr'g Tr. 6, 16.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

It is not in dispute that he is currently diagnosed with a current low back disability.   X-rays conducted at VA in October 2013 showed mild degenerative changes at L1-L5 and S1.  An earlier VA examination in June 2012 also diagnosed a herniated disc (degenerative disc disease).

It is also not in dispute that he was seen for low back complaints during service.  During service, the Veteran was seen in basic training in January 1992 for complaints of back (and left hip and knee) pain of 2 weeks duration without trauma.  At his service separation examination in March 1994, he reported "[l]ower back painful at times."

With regard to whether there is a nexus between the current diagnosis and the in-service symptoms, a VA Board certified orthopedic surgeon reviewed the Veteran's case in August 2017.  He concluded that it is more likely than not that the Veteran's back problem was caused or aggravated by service.  He reasoned that the Veteran had recurring episodes of back pain throughout service and a job requiring heavy lifting during service.  In a separate, September 2017 opinion, the same orthopedic surgeon reiterated this opinion.  

The Board finds this opinion to be persuasive and the most probative evidence of record on the nexus question.  

Accordingly, the Board finds that competent, credible, and probative evidence establishes that the current disability is etiologically related to the Veteran's active service, and service connection is therefore warranted.  


ORDER

Service connection for a lumbar spine disability, manifested by degenerative changes at L1-L5 and S1 and herniated disc (degenerative disc disease), is granted.  




____________________________________________
RYAN T. KESSEL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


